Exhibit 10.33
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into, by and between
SunGard Data Systems Inc. (the “Company”) and Kathleen Asser Weslock
(“Executive”) as of March 16, 2010 (the “Effective Date”).
     WHEREAS, the parties desire to enter into an agreement to reflect
Executive’s position and role in the Company’s business and to provide for
Executive’s employment by the Company, upon the terms and conditions set forth
herein.
     WHEREAS, Executive has agreed to certain confidentiality, non-competition
and non-solicitation covenants contained hereunder, in consideration of the
benefits provided to Executive under this Agreement.
     WHEREAS, certain capitalized terms shall have the meanings given those
terms in Section 3 of this Agreement.
     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree as follows:
     1. Employment. The Company hereby agrees to continue to employ Executive,
and Executive hereby accepts such continued employment and agrees to perform
Executive’s duties and responsibilities, in accordance with the terms,
conditions and provisions hereinafter set forth.
     1.1 Employment Term. This Agreement shall be effective as of the Effective
Date, and shall continue until December 31st following the second anniversary of
the Effective Date, unless the Agreement is terminated sooner in accordance with
Section 2 below. In addition, the term of the Agreement shall automatically
renew for periods of one year unless the Company gives written notice to the
Executive, at least 60 days prior to the end of the initial term or at least
60 days prior to the end of any one-year renewal period, that the Agreement
shall be terminated; provided however, that this Agreement may not be terminated
for 12 months following a Change of Control (as defined in Section 3). The
period commencing on the Effective Date and ending on the date on which the term
of Executive’s employment under the Agreement shall terminate is hereinafter
referred to as the “Employment Term.” The failure of the Company to renew this
Agreement shall not be considered a termination of Executive’s employment under
this Agreement.
     1.2 Duties and Responsibilities. During the Employment Term, Executive
shall report to the Chief Executive Officer (“CEO”) and shall serve as the Chief
Human Resources Officer of the Company, or in such other executive positions as
the CEO or the Board of Directors of the Company (the “Board”) determines.
Executive shall perform all duties and accept all responsibilities incident to
such position or as may be reasonably assigned to her by the CEO.
     1.3 Extent of Service. During the Employment Term, Executive agrees to use
Executive’s full and best efforts to carry out Executive’s duties and
responsibilities under Section 1.2 hereof with the highest degree of loyalty and
the highest standards of care and, consistent with the other provisions of this
Agreement, Executive agrees to devote substantially all of Executive’s business
time, attention and energy thereto. The foregoing shall not be construed as
preventing Executive from making investments in other businesses or enterprises,
provided that Executive agrees not to become engaged in any other business
activity which, in the reasonable judgment of the CEO, is likely to interfere
with Executive’s ability to discharge Executive’s duties and responsibilities to
the Company. The Executive will not serve on the board of directors of an entity
unrelated to the Company (other than a non-profit charitable

 



--------------------------------------------------------------------------------



 



organization) without the consent of the CEO and the Chief Compliance Officer as
detailed in the SunGard Global Business Conduct and Compliance Program, or any
of its successor programs.
     1.4 Base Salary. During the Employment Term, for all the services rendered
by Executive hereunder, the Company shall pay Executive a base salary (“Base
Salary”), at the annual rate in effect on the Effective Date, payable in
installments at such times as the Company customarily pays its other employees.
Executive’s Base Salary shall be reviewed periodically for appropriate increases
by the CEO or the Compensation Committee of the Board (the "Compensation
Committee”) pursuant to the Company’s normal performance review policies for
senior level executives.
     1.5 Retirement, Welfare and Other Benefit Plans and Programs. During the
Employment Term, Executive shall be entitled to participate in all employee
retirement and welfare benefit plans and programs made available to the
Company’s senior level executives as a group, as such retirement and welfare
plans may be in effect from time to time and subject to the eligibility
requirements of such plans. During the Employment Term, Executive shall be
provided with executive fringe benefits and perquisites under the same terms as
those made available to the Company’s senior level executives as a group, as
such programs may be in effect from time to time. During the Employment Term,
Executive shall be entitled to vacation and sick leave in accordance with the
Company’s vacation, holiday and other pay for time not worked policies. Nothing
in this Agreement or otherwise shall prevent the Company from amending or
terminating any retirement, welfare or other employee benefit plans, programs,
policies or perquisites from time to time as the Company deems appropriate.
     1.6 Reimbursement of Expenses. During the Employment Term, Executive shall
be provided with reimbursement of reasonable expenses related to Executive’s
employment by the Company on a basis no less favorable than that which may be
authorized from time to time for senior level executives as a group.
     1.7 Incentive Compensation. During the Employment Term, Executive shall be
entitled to participate in all short-term and long-term incentive programs
established by the Company for its senior level executives, at such levels as
the CEO or Compensation Committee determines. Executive’s incentive compensation
shall be subject to the terms of the applicable plans and shall be determined
based on Executive’s individual performance and Company performance as
determined by the CEO or Compensation Committee.
     1.8 Equity Compensation. As additional consideration for the terms and
conditions of this Agreement, the Executive shall receive an equity grant of
21,526 restricted stock units and 54,211 stock options divided between time and
performance as per the management grant ratios. These grants will be subject to
the terms and conditions of the Company’s equity compensation plan and the
applicable grant agreements.
     2. Termination. Executive’s employment shall terminate upon the occurrence
of any of the following events:
     2.1 Termination Without Cause. The Company may terminate Executive’s
employment with the Company at any time without Cause (as defined in Section 3)
(in which case the Employment Term shall be deemed to have ended) upon not less
than 60 days’ prior written notice pursuant to Section 11 to Executive;
provided, however, that, in the event that such notice is given, Executive shall
be allowed to seek other employment, to the extent such other employment is
consistent with Executive’s obligations under Section 5.

2



--------------------------------------------------------------------------------



 



     2.2 Benefits Payable Upon Termination Without Cause.
          (a) In the event of a termination of Executive as described in
Section 2.1 that occurs during the Employment Term prior to a Change of Control,
if Executive executes and does not revoke a Release (as defined in Section 3),
Executive shall be entitled to receive the following severance benefits:
               (i) Executive shall receive a lump sum cash payment equal to the
sum of two (2) times Executive’s annual Base Salary plus Executive’s Target
Incentive Bonus (as defined in Section 3) in effect immediately before the
Termination Date (as defined in Section 3).
               (ii) Executive shall receive a pro rata Target Incentive Bonus
for the year in which Executive’s Termination Date occurs. The pro rata amount
shall be determined as the Target Incentive Bonus multiplied by the number of
days in which Executive was employed by the Company during the year of
termination, including the Termination Date, divided by 365.
               (iii) The Company shall pay Executive a lump sum cash payment
equal to the cost (calculated as described below) that Executive would incur if
Executive continued medical, dental and vision coverage for Executive, and,
where applicable, her spouse and dependents, for the two-year period following
the Termination Date. For this purpose, the monthly cost shall be determined as
100% of the applicable monthly premium for the cost of medical, dental and
vision coverage for Executive, less the monthly premium charge that is paid by
active Company employees for similar coverage as in effect at Executive’s
Termination Date. The cash payment shall be increased by a tax gross up payment
equal to Executive’s income and FICA tax imposed on the payment under this
subsection (iii). Executive may elect COBRA continuation coverage according to
the terms of the Company’s applicable benefit plans.
               (iv) Executive shall receive any other amounts earned, accrued or
owing but not yet paid under Section 1 above and any other benefits in
accordance with the terms of any applicable plans and programs of the Company.
          (b) In the event of a termination of Executive as described in
Section 2.1 that occurs during the Employment Term and on or after Change of
Control, if Executive executes and does not revoke a Release, Executive shall be
entitled to receive the following severance benefits in lieu of the benefits
described in subsection (a) above:
               (i) Executive shall receive a lump sum cash payment equal to the
sum of three (3) times Executive’s annual Base Salary plus Executive’s Target
Incentive Bonus in effect immediately before the Termination Date.
               (ii) Executive shall receive a pro rata Target Incentive Bonus
for the year in which Executive’s Termination Date occurs. The pro rata amount
shall be determined as the Target Incentive Bonus multiplied by the number of
days in which Executive was employed by the Company during the year of
termination, including the Termination Date, divided by 365.
               (iii) The Company shall pay Executive a lump sum cash payment
equal to the cost (calculated as described below) that Executive would incur if
Executive continued medical, dental and vision coverage for Executive, and,
where applicable, her spouse and dependents, for the three-year period following
the Termination Date. For this purpose, the monthly cost shall be determined as
100% of the applicable monthly premium for the cost of medical, dental and
vision coverage for Executive, less the monthly premium charge that is paid by
active Company employees for similar coverage as in effect at Executive’s
Termination Date. The cash payment shall be increased by a tax gross up payment
equal

3



--------------------------------------------------------------------------------



 



to Executive’s income and FICA tax imposed on the payment under this subsection
(iii). Executive may elect COBRA continuation coverage according to the terms of
the Company’s applicable benefit plans.
               (iv) Executive shall receive any other amounts earned, accrued or
owing but not yet paid under Section 1 above and any other benefits in
accordance with the terms of any applicable plans and programs of the Company.
          (c) Payment of the lump sum benefits described in subsections (a) and
(b) above shall be made on the 60th day after Executive’s Termination Date,
subject to Executive’s execution of an effective Release.
     2.3 Retirement or Other Voluntary Termination. Executive may voluntarily
terminate employment for any reason, including voluntary retirement, upon
60 days’ prior written notice pursuant to Section 11. In such event, after the
effective date of such termination, no further payments shall be due under this
Agreement. However, Executive shall receive any amounts earned, accrued or owing
but not yet paid under Section 1 above and shall be entitled to any benefits due
in accordance with the terms of any applicable benefit plans and programs of the
Company.
     2.4 Disability. The Company may terminate Executive’s employment if
Executive has been unable to perform the essential functions of Executive’s
position with the Company, with or without reasonable accommodation, by reason
of physical or mental incapacity for a period of six consecutive months
(“Disability”). Executive agrees, in the event of a dispute under this
Section 2.4 relating to Executive’s Disability, to submit to a physical
examination by a licensed physician selected by the Board. If Executive’s
employment terminates on account of Disability, no further payments shall be due
under this Agreement. However, Executive shall be entitled to (i) any amounts
earned, accrued or owing but not yet paid under Section 1 above and any benefits
due in accordance with the terms of any applicable benefit plans and programs of
the Company and (ii) a pro rated bonus for the year in which Executive’s
Disability occurs, which bonus shall be calculated and paid according to
Section 2.2(a)(ii) above.
     2.5 Death. If Executive dies while employed by the Company, the Company
shall pay to Executive’s executor, legal representative, administrator or
designated beneficiary, as applicable, (i) any amounts earned, accrued or owing
but not yet paid under Section 1 above and any benefits accrued or earned under
the Company’s benefit plans and programs according to the terms of such plans
and (ii) a pro rated bonus for the year in which Executive’s death occurs, which
bonus shall be calculated and paid according to Section 2.2(a)(ii) above.
Otherwise, the Company shall have no further liability or obligation under this
Agreement to Executive’s executors, legal representatives, administrators, heirs
or assigns.
     2.6 Cause. The Company or the CEO may terminate Executive’s employment at
any time for Cause upon written notice to Executive, in which event all payments
under this Agreement shall cease, except for Base Salary to the extent already
accrued. Executive shall be entitled to any benefits accrued or earned before
Executive’s termination in accordance with the terms of any applicable benefit
plans and programs of the Company; provided that Executive shall not be entitled
to receive any unpaid short-term or long-term cash incentive payments or
unvested options.
     3. Definitions. For purposes of this Agreement, the following terms shall
have the meanings specified in this Section 3:
          (a) “Affiliate” shall mean any direct or indirect subsidiary or parent
of SunGard Data Systems Inc., and any other entity that, directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with SunGard Data Systems Inc.

4



--------------------------------------------------------------------------------



 



          (b) “Business” means the Company’s businesses, which consists of four
separate businesses: (i) the availability services business segment (the
“Availability Services Business”), (ii) the financial systems segment (the
“Financial Systems Business”), (iii) the higher education systems business
segment (the “Higher Education Systems Business”), and (iv) the public sector
systems business segment (the “Public Sector Business”).
          (c) “Cause” shall mean any of the following grounds for termination of
Executive’s employment:
               (i) Executive is convicted of (or pleads guilty or nolo contendre
to) a felony;
               (ii) Executive neglects, refuses or fails to perform her material
duties to the Company (other than a failure resulting from Executive’s
incapacity due to physical or mental illness), which failure has continued for a
period of at least 30 days after a written notice of demand for substantial
performance, signed by a duly authorized officer of the Company, has been
delivered to Executive specifying the manner in which Executive has failed
substantially to perform unless such remedial action would not have been
meaningful under the circumstances;
               (iii) Executive commits an act of dishonesty or breach of trust
or otherwise engages in misconduct in the performance of Executive’s duties;
               (iv) Executive engages in public conduct that is harmful to the
reputation of the Company;
               (v) Executive breaches any written non-competition,
non-disclosure or non-solicitation agreement, or any other agreement in effect
with the Company, including without limitation the provisions of Section 5 of
this Agreement; or
               (vi) Executive breaches the Company’s written code of business
conduct and ethics, including the Global Business Conduct and Compliance
Program.
          (d) “Change of Control” shall mean the occurrence of (a) any
consolidation or merger of SunGard Capital Corp. (or any other parent company (a
“Parent Company”) of the Company that owns each of the Availability Services
Business, Financial Systems Business, Higher Education Systems Business and
Public Sector Business (each as defined in this Section 3)) with or into any
other person, or any other corporate reorganization, transaction or transfer of
securities of SunGard Capital Corp. (or such other Parent Company) by its
stockholders, or series of related transactions (including the acquisition of
capital stock of SunGard Capital Corp. or such other Parent Company), whether or
not SunGard Capital Corp. (or such other Parent Company) is a party thereto, in
which the stockholders of SunGard Capital Corp. immediately prior to such
consolidation, merger, reorganization or transaction, own, directly or
indirectly, capital stock either (i) representing directly, or indirectly
through one or more entities, less than fifty percent (50%) of the economic
interests in or voting power of SunGard Capital Corp. (or such other Parent
Company) or other surviving entity immediately after such consolidation, merger,
reorganization or transaction or (ii) that does not directly, or indirectly
through one or more entities, have the power to elect a majority of the entire
board of directors of SunGard Capital Corp. (or such other Parent Company) or
other surviving entity immediately after such consolidation, merger,
reorganization or transaction, (b) any transaction or series of related
transactions, whether or not SunGard Capital Corp. (or such other Parent
Company) is a party thereto, after giving effect to which in excess of fifty
percent (50%) of the voting power of SunGard Capital Corp. (or such other Parent
Company) is owned directly, or indirectly through one or more entities, by any
person and its “affiliates” or “associates”

5



--------------------------------------------------------------------------------



 



(as such terms are defined in the Rules promulgated under the Exchange Act of
1934, as amended (the “Exchange Act Rules”)) or any “group” (as defined in the
Exchange Act Rules), other than, directly or indirectly, Qualified Institutional
Investors (as defined in the Stockholders Agreement (as defined in this
Section 3)) (and in the case of a “group”, excluding a percentage of such
“group” equal to the percentage of the voting power of such group controlled by
any Qualified Institutional Investors), excluding, in any case referred to in
clause (a) or (b) any Initial Public Offering (as defined in the Stockholders
Agreement) or any bona fide primary or secondary public offering following the
occurrence of an Initial Public Offering; or (c) a sale, lease or other
disposition of all or substantially all of the assets of SunGard Capital Corp.
or such other Parent Company, in each case on a consolidated basis with its
subsidiaries (including the stock of the Company), excluding, in any case
referred to in clause (c), any sale, lease or other disposition to an entity of
which the stockholders of SunGard Capital Corp. immediately prior to the sale,
lease or other disposition own, directly or indirectly, through one or more
entities, capital stock either representing directly, or indirectly through one
or more entities, 50% or more of the economic interests or voting power. For the
avoidance of doubt, a spin-off of one of the Businesses, Sale of a Business or a
comparable transaction shall not, in any case, constitute a Change of Control.
          (e) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (f) “Investors” shall mean the private equity funds sponsored by
Silver Lake Partners, Bain Capital, The Blackstone Group, Goldman, Sachs & Co.,
Kohlberg Kravis Roberts, Providence Equity Partners and Texas Pacific Group that
became stockholders of Capital Corp. and SunGard Capital Corp. II in
August 2005.
          (g) “Release” means a release substantially in the form of Exhibit A
attached to this Agreement, which may be subsequently modified only based on
recommendations of the Company’s counsel to reflect changes in applicable law
after the Effective Date.
          (h) “Sale of a Business” shall mean the sale, exchange or other
disposition or transfer of all or substantially all of the business or assets of
one of the four Businesses to a purchaser that is unrelated to the Company or
any of the Investors; provided that a Sale of a Business shall not also
constitute a Change of Control.
          (i) “Stockholders Agreement” shall mean the stockholders agreement
dated as of August 10, 2005, by and among SunGard Capital Corp., certain of its
subsidiaries and stockholders of SunGard Capital Corp., as in effect from time
to time.
          (j) “SunGard Group” shall mean the Company, its Affiliates and their
respective successors.
          (k) “Target Incentive Bonus” shall mean Executive’s target annual
incentive bonus amount (measured at the target, identified “goal” target or
other similar target as determined by the Company at the Termination Date,
without taking into account any incentive override for above goal performance,
or any project-specific or other non-standard incentives) in effect under the
Company’s Executive Incentive Plan for the year of termination.
          (l) “Termination Date” shall mean the effective date of the
termination of Executive’s employment relationship with the Company pursuant to
this Agreement.
     4. Notice of Termination. Any termination of Executive’s employment shall
be communicated by a written notice of termination to the other party hereto
given in accordance with Section 11. The notice of termination shall
(i) indicate the specific termination provision in this

6



--------------------------------------------------------------------------------



 



Agreement relied upon, (ii) briefly summarize the facts and circumstances deemed
to provide a basis for a termination of employment if for Cause, and
(iii) specify the Termination Date in accordance with the requirements of this
Agreement.
     5. Restrictive Covenants.
     5.1 Non-Disclosure. At all times during the Employment Term and continuing
at all times after Executive’s Termination Date, and except as required by
applicable law or in a judicial or administrative proceeding, Executive shall
not disclose to anyone outside the SunGard Group, or use for the benefit of
anyone other than the SunGard Group, any confidential or proprietary information
relating to business of the SunGard Group, whether acquired by Executive before,
during or after employment with the Company. Executive acknowledges that the
proprietary and confidential information of the SunGard Group includes, by way
of example: (a) the identity of customers and prospects, their specific
requirements, and the names, addresses and telephone numbers of individual
contacts; (b) prices, renewal dates and other detailed terms of customer and
supplier contracts and proposals; (c) pricing policies, information about costs,
profits and sales, methods of delivering software and services, marketing and
sales strategies, and software and service development strategies; (d) source
code, object code, specifications, user manuals, technical manuals and other
documentation for software products; (e) screen designs, report designs and
other designs, concepts and visual expressions for software products;
(f) employment and payroll records; (g) forecasts, budgets, acquisition models
and other non public financial information; and (h) expansion plans, business or
development plans, management policies, information about possible acquisitions
or divestitures, potential new products, markets or market extensions, and other
business and acquisition strategies and policies. The provisions of this
Section 5.1 shall survive any termination or expiration of this Agreement.
     5.2 Works and Ideas. Executive shall promptly communicate to the Company,
in writing, all marketing strategies, product ideas, software designs and
concepts, software enhancement and improvement ideas, and other ideas and
inventions (collectively, “Works and Ideas”) pertaining to the business of the
SunGard Group in any material respect, whether or not patentable or
copyrightable, that are made, written, developed or conceived by Executive,
alone or with others, at any time (during or after business hours) while
Executive is employed by the Company (including at any time prior to the date of
this Agreement) or during the three months after Executive’s Termination Date.
Executive acknowledges that all of those Works and Ideas will be the exclusive
property of the SunGard Group, and hereby assigns and agrees to assign all of
Executive’s right, title and interest in those Works and Ideas to the SunGard
Group. Executive shall sign all documents that the Company reasonably requests
to confirm its ownership of those Works and Ideas, and shall reasonably
cooperate with the Company, at the Company’s expense, to allow the SunGard Group
to take full advantage of those Works and Ideas.
     5.3 Non-Competition and Non-Solicitation. During the Employment Term and
within two years after Executive’s termination of employment with the Company
for any reason, whether or not payments are being made under this Agreement,
Executive shall not, directly or indirectly, (a) anywhere in the world render
any material services for any organization, or engage in any business, that
competes in any material respect with the business of the Company or any other
SunGard Group entity for which Executive has performed material services, or
(b) solicit or contact, for the purpose or with the effect of competing or
interfering with the business of the Company or any other SunGard Group entity
for which Executive has performed material services in any material respect
(i) any customer or acquisition target under contract with the Company at any
time during the last two years of Executive’s employment with the Company,
(ii) any prospective customer or acquisition target that received or requested a
proposal, offer or letter of intent from the Company at any time during the last
two years of Executive’s employment with the Company, (iii) any affiliate of any
such customer or prospect, (iv) any of the individual contacts at customers or
acquisition targets established by the Company, Executive or others at

7



--------------------------------------------------------------------------------



 



the Company during the period of Executive’s employment with the Company, or
(v) any individual who is an employee or independent contractor of the Company
at the time of the solicitation or contact or who was an employee or independent
contractor of the Company within three months before such time unless Executive
receives prior written permission from the CEO.
     6. Equitable Relief.
          (a) Executive acknowledges and agrees that the restrictions contained
in Section 5 are reasonable and necessary to protect and preserve the legitimate
interests, properties, goodwill and business of the SunGard Group, that the
Company would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the SunGard Group
should Executive breach any of the provisions of that Section. Executive
represents and acknowledges that (i) Executive has been advised by the Company
to consult Executive’s own legal counsel in respect of this Agreement, and
(ii) Executive has had full opportunity, prior to execution of this Agreement,
to review thoroughly this Agreement with Executive’s counsel.
          (b) Executive further acknowledges and agrees that a breach of any of
the restrictions in Section 5 cannot be adequately compensated by monetary
damages. Executive agrees that the SunGard Group shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as an equitable accounting of all earnings, profits and
other benefits arising from any violation of Section 5 hereof, which rights
shall be cumulative and in addition to any other rights or remedies to which the
SunGard Group may be entitled. In the event that any of the provisions of
Section 5 should ever be adjudicated to exceed the time, geographic, service, or
other limitations permitted by applicable law in any jurisdiction, it is the
intention of the parties that the provision shall be amended to the extent of
the maximum time, geographic, service, or other limitations permitted by
applicable law, that such amendment shall apply only within the jurisdiction of
the court that made such adjudication and that the provision otherwise be
enforced to the maximum extent permitted by law.
          (c) Notwithstanding anything in this Agreement to the contrary, if
Executive breaches any of Executive’s obligations under Section 5, the Company
shall thereafter be obligated only for the compensation and other benefits
provided in any Company benefit plans, policies or practices then applicable to
Executive in accordance with the terms thereof, and all payments under Section 2
of this Agreement shall cease.
          (d) Executive irrevocably and unconditionally (i) agrees that any
suit, action or other legal proceeding arising out of Section 5, including
without limitation, any action commenced by the SunGard Group for preliminary
and permanent injunctive relief and other equitable relief, may be brought in a
United States District Court for Pennsylvania, or if such court does not have
jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Chester County, Pennsylvania, (ii) consents to the non-exclusive
jurisdiction of any such court in any such suit, action or proceeding, and
(iii) waives any objection which Executive may have to the laying of venue of
any such suit, action or proceeding in any such court. Executive also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers in a manner permitted by the notice
provisions of Section 11 hereof.
     7. Dispute Resolution. In the event of any dispute relating to Executive’s
employment, the termination thereof, or this Agreement, other than a dispute in
which the primary relief sought is an equitable remedy such as an injunction,
the parties shall be required to have the dispute, controversy or claim settled
by alternative dispute resolution conducted by JAMS (or, if JAMS is not
available, another mutually agreeable alternative dispute resolution
organization), in the city of Executive’s principal place of employment. Any
award entered by JAMS (or such other organization) shall be final, binding and
nonappealable, and judgment may be entered thereon by either party in accordance
with applicable law in

8



--------------------------------------------------------------------------------



 



any court of competent jurisdiction. This Section 7 shall be specifically
enforceable. JAMS (or such other organization) shall have no authority to modify
any provision of this Agreement. In the event of a dispute, each party shall be
responsible for its own expenses (including attorneys’ fees) relating to the
conduct of the arbitration, and the parties shall share equally the fees of
JAMS. THE PARTIES IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY AS TO ALL CLAIMS
HEREUNDER.
     8. Non-Exclusivity of Rights; Resignation from Boards.
          (a) Nothing in this Agreement shall prevent or limit Executive’s
continuing or future participation in or rights under any benefit, bonus,
incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however, that if Executive becomes entitled to
and receives the payments described in Section 2.2(a) of this Agreement,
Executive hereby waives Executive’s right to receive payments under any
severance plan or similar program applicable to employees of the Company.
          (b) If Executive’s employment with the Company terminates for any
reason, Executive shall immediately resign from all boards of directors of the
Company, any Affiliates and any other entities for which Executive serves as a
representative of the Company.
     9. Survivorship. The respective rights and obligations of the parties under
this Agreement (including without limitation Sections 5, 6 and 7) shall survive
any termination of Executive’s employment or termination of this Agreement to
the extent necessary to the intended preservation of such rights and
obligations.
     10. Mitigation. Executive shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, and there shall be no offset against amounts due
Executive under this Agreement on account of any remuneration attributable to
any subsequent employment that Executive may obtain.
     11. Notices. All notices and other communications required or permitted
under this Agreement or necessary or convenient in connection herewith shall be
in writing and shall be deemed to have been given when hand delivered or mailed
by registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):
If to the Company and SunGard, to:
SunGard Data Systems Inc.
680 East Swedesford Road
Wayne, PA 19087
Attention: General Counsel
If to Executive, to:
Kath Asser Weslock
or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

9



--------------------------------------------------------------------------------



 



     12. Contents of Agreement; Amendment and Assignment.
          (a) This Agreement sets forth the entire understanding between the
parties hereto with respect to the subject matter hereof and supersedes any and
all documents otherwise relating the subject matter hereof, and cannot be
changed, modified, extended or terminated except upon written amendment approved
by the CEO and executed on behalf of the Company by a duly authorized officer of
the Company and by Executive.
          (b) All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto, except that the duties and responsibilities of Executive under
this Agreement are of a personal nature and shall not be assignable or
delegatable in whole or in part by Executive. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company, within 15 days of such succession, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent as
the Company would be required to perform if no such succession had taken place.
     13. Severability. If any provision of this Agreement or application thereof
to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.
     14. Remedies Cumulative; No Waiver. No remedy conferred upon a party by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given under this Agreement or now or hereafter existing at law or in
equity. No delay or omission by a party in exercising any right, remedy or power
under this Agreement or existing at law or in equity shall be construed as a
waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.
     15. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.
     16. Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.
     17. Withholding Taxes. All payments under this Agreement shall be made
subject to applicable tax withholding, and the Company shall withhold from any
payments under this Agreement all federal, state and local taxes as the Company
is required to withhold pursuant to any law or governmental

10



--------------------------------------------------------------------------------



 



rule or regulation. Except as specifically provided otherwise in this Agreement,
Executive shall be responsible for all taxes applicable to amounts payable under
this Agreement.
     18. Section 409A of the Code; Section 162(m) of the Code.
          (a) This Agreement is intended to comply with Section 409A of the Code
and its corresponding regulations, to the extent applicable. The payment of
severance benefits under the Agreement are intended to be exempt from section
409A under the “short term deferral” exemption, to the extent applicable.
Notwithstanding anything in this Agreement to the contrary, payments may only be
made under this Agreement upon an event and in a manner permitted by
Section 409A of the Code, to the extent applicable. As used in the Agreement,
the term “termination of employment” shall mean Executive’s separation from
service with the Company within the meaning of Section 409A of the Code and the
regulations promulgated thereunder. In no event may Executive, directly or
indirectly, designate the calendar year of a payment. For purposes of
Section 409A, the right to a series of payments under the Agreement shall be
treated as a right to a series of separate payments.
          (b) Notwithstanding anything in this Agreement to the contrary, if the
stock of the Company becomes publicly traded, if Executive is considered a
“specified employee” under section 409A and if payment of any amounts under this
Agreement is required to be delayed for a period of six months after separation
from service in order to avoid taxation under section 409A of the Code, payment
of such amounts shall be delayed as required by section 409A, and the
accumulated amounts shall be paid in a lump sum payment within five business
days after the end of the six-month period. If Executive dies during the
postponement period prior to the payment of benefits, the amounts withheld on
account of section 409A shall be paid to the personal representative of
Executive’s estate within 60 days after the date of Executive’s death.
          (c) Executive agrees that if the stock of the Company becomes publicly
traded, Executive will make any amendments to the Agreement that the Company
deems necessary to allow performance-based compensation to qualify for the
“qualified performance-based compensation” exception to section 162(m) of the
Code.
     19. Governing Law. This Agreement shall be governed by and interpreted
under the laws of the Commonwealth of Pennsylvania without giving effect to any
conflict of laws provisions.
     IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the Effective Date.

            SUNGARD DATA SYSTEMS INC.
    Date: March 16, 2010  By:   /s/ Cristóbal Conde         Name:   Cristóbal
Conde        Title:   Chief Executive Officer            Date: February 18,
2010  /s/ Kathleen Asser Weslock       Executive           

11



--------------------------------------------------------------------------------



 



EXHIBIT A
EXECUTIVE RELEASE TO BE PROVIDED TO THE COMPANY
Separation of Employment Agreement and General Release
     THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the
“Agreement”) is made as of this ___ day of ______, ___, by and between Kathleen
Asser Weslock (“Executive”) and SunGard Data Systems Inc.______ (the “Company”).
     WHEREAS, Executive is employed by the Company as _______;
     WHEREAS, Executive and the Company entered into an Employment Agreement,
dated ___, 2010, (the “Employment Agreement”) which provides for certain
benefits in the event that Executive’s employment is terminated on account of a
reason set forth in the Employment Agreement;
     WHEREAS, Executive’s employment with the Company will terminate effective
___ (the “Termination Date”); and
     WHEREAS, in connection with the termination of Executive’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.
     NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the
Company as follows:
     1. Executive, for and in consideration of the commitments of the Company as
set forth in paragraph 6 of this Agreement, and intending to be legally bound,
does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its stockholders,
affiliates, subsidiaries and parents, their respective officers, directors,
investors, employees, and agents, and their respective successors and assigns,
heirs, executors, and administrators (collectively, “Releasees”) from all causes
of action, suits, debts, claims and demands whatsoever in law or in equity,
which Executive ever had, now has, or hereafter may have, whether known or
unknown, or which Executive’s heirs, executors, or administrators may have, by
reason of any matter, cause or thing whatsoever, from the beginning of time to
the date of this Agreement, to the extent arising from or relating in any way to
Executive’s employment relationship with the Company, the terms and conditions
of that employment relationship, and/or the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act (“OWBPA”), Title VII of The Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Employee
Retirement Income Security Act of 1974, as amended, any applicable state fair
employment practice laws, and any other claims under any federal, state or local
common law, statutory, or regulatory provision, now or hereafter recognized, and
any claims for attorneys’ fees and costs; provided, however, the foregoing shall
in no event apply to (i) enforcement by Executive of Executive’s rights under
this Agreement, (ii) Executive’s rights as a stockholder in the Company or any
of its affiliates, (iii) Executive’s rights to indemnifications under any
separate contract or insurance policy, (iv) Executive’s right to seek
unemployment insurance benefits, (v) Executive’s right to seek workers’
compensation benefits, or (vi) any claims that, as a matter of applicable law,
are not waivable. This Agreement is effective without regard to the legal nature
of the claims raised and without regard to whether any such claims are based
upon tort, equity, implied or express contract or discrimination of any sort.

A-1



--------------------------------------------------------------------------------



 



     2. Executive specifically releases the Releasees from any claims that
Executive might have under the ADEA and any rights under the OWBPA; provided
however, Executive is not waiving or releasing any rights Executive may have to
challenge the knowing and voluntary nature of the release of ADEA claims
pursuant to the OWBPA. Nothing in this Agreement shall be construed to prohibit
Executive from filing a charge with or participating in any investigation or
proceeding conducted by the EEOC or a comparable state or local agency.
Notwithstanding the foregoing, Executive agrees to waive her right to recovery
monetary damages in any charge, complaint or lawsuit filed by Executive or by
anyone else on her behalf.
     3. In consideration of Executive’s agreement to comply with the covenants
described in Section 5 of the Employment Agreement, the Company agrees as set
forth in paragraph 6 herein.
     4. Executive further agrees and recognizes that Executive has permanently
and irrevocably severed Executive’s employment relationship with the Company,
that Executive shall not seek employment with the Company or any affiliated
entity at any time in the future, and that neither the Company nor any affiliate
has any obligation to employ Executive in the future.
     5. Executive agrees that Executive will not disparage or subvert the
Company or the Releasees, or make any statement reflecting negatively on the
Company or the Releasees, including, but not limited to, any matters relating to
the operation or management of the Company, Executive’s employment and the
termination of Executive’s employment, irrespective of the truthfulness or
falsity of such statement.
     6. In consideration for Executive’s agreement as set forth herein, the
Company agrees to pay and provide Executive with the severance benefits
described in Section 2.2 of Executive’s Employment Agreement. Executive agrees
that she is not entitled to any payments, benefits, severance payments or other
compensation beyond that expressly provided in Section 2.2 of Executive’s
Employment Agreement.
     7. Executive understands and agrees that the payments, benefits and
agreements provided in this Agreement are being provided to Executive in
consideration for Executive’s acceptance and execution of, and in reliance upon
Executive’s representations in, this Agreement. Executive acknowledges that if
Executive had not executed this Agreement containing a release of all claims
against the Company and the Releasees, Executive would only have been entitled
to the payments provided in the Company’s standard severance pay plan for
employees.
     8. Executive acknowledges and agrees that the Company previously has
satisfied any and all obligations owed to Executive under any employment
agreement or offer letter Executive has with the Company or a Releasee and,
further, that this Agreement supersedes any and all prior agreements or
understandings, whether written or oral, between the parties, excluding only
Executive’s post-termination obligations under Executive’s Employment Agreement,
any obligations relating to the securities of the Company or any of its
affiliates and the Company’s obligations under Section 2.2 of Executive’s
Employment Agreement, all of which shall remain in full force and effect to the
extent not inconsistent with this Agreement, and further, that, except as set
forth expressly herein, no promises or representations have been made to her in
connection with the termination of Executive’s Employment Agreement or the terms
of this Agreement.
     9. Except as may be necessary to obtain approval or authorization to
fulfill its obligations hereunder or as required by applicable law,
(a) Executive agrees not to disclose the terms of this Agreement to anyone,
except Executive’s spouse, attorney and, as necessary, tax/financial advisor,
and (b) the Company agrees that the terms of this Agreement will not be
disclosed. It is expressly understood

A-2



--------------------------------------------------------------------------------



 



that any violation of the confidentiality obligation imposed hereunder
constitutes a material breach of this Agreement.
     10. Executive represents that Executive does not presently have in
Executive’s possession any records and business documents, whether on computer
or hard copy, and other materials (including but not limited to computer disks
and tapes, computer programs and software, office keys, correspondence, files,
customer lists, technical information, customer information, pricing
information, business strategies and plans, sales records and all copies
thereof) (collectively, the “Corporate Records”) provided by the Company and/or
its predecessors, parents, subsidiaries or affiliates or obtained as a result of
Executive’s employment with the Company and/or its predecessors, parents,
subsidiaries or affiliates, or created by Executive while employed by or
rendering services to the Company and/or its predecessors, parents, subsidiaries
or affiliates. Executive acknowledges that all such Corporate Records are the
property of the Company. In addition, Executive shall promptly return in good
condition any and all Company owned equipment or property, including, but not
limited to, automobiles, personal data assistants, facsimile machines, copy
machines, pagers, credit cards, cellular telephone equipment, business cards,
laptops and computers. As of the Termination Date, the Company will make
arrangements to remove, terminate or transfer any and all business communication
lines including network access, cellular phone, fax line and other business
numbers.
     11. Executive expressly waives all rights afforded by any statute which
expressly limits the effect of a release with respect to unknown claims.
Executive acknowledges the significance of this release of unknown claims and
the waiver of statutory protection against a release of unknown claims which
provides that a general release does not extend to claims which the creditor
does not know or suspect to exist in her favor at the time of executing the
release, which if known by it must have materially affected its settlement with
the debtor.
     12. Nothing in this Agreement shall prohibit or restrict Executive from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s designated
legal, compliance or human resources officers; (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization or (iv) challenging the knowing and voluntary nature of the release
of ADEA claims pursuant to the OWBPA.
     13. The parties agree and acknowledge that the agreements by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.
     14. Executive agrees and recognizes that should Executive breach any of the
obligations or covenants set forth in this Agreement, the Company will have no
further obligation to provide Executive with the consideration set forth herein,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach. Further, Executive acknowledges in the event of a
breach of this Agreement, Releasees may seek any and all appropriate relief for
any such breach, including equitable relief and/or money damages, attorney’s
fees and costs.
     15. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania.
     16. Executive certifies and acknowledges as follows:

A-3



--------------------------------------------------------------------------------



 



          (a) That Executive has read the terms of this Agreement, and that
Executive understands its terms and effects, including the fact that Executive
has agreed to RELEASE AND FOREVER DISCHARGE the Company and each of the
Releasees from any legal action arising out of Executive’s employment
relationship with the Company and the termination of that employment
relationship;
          (b) That Executive has signed this Agreement voluntarily and knowingly
in exchange for the consideration described herein, which Executive acknowledges
is adequate and satisfactory to her and which Executive acknowledges is in
addition to any other benefits to which Executive is otherwise entitled;
          (c) That Executive has been and is hereby advised in writing to
consult with an attorney prior to signing this Agreement;
          (d) That Executive does not waive rights or claims that may arise
after the date this Agreement is executed;
          (e) That the Company has provided Executive with a period of
[twenty-one (21)] or [forty-five (45)] days within which to consider this
Agreement, and that Executive has signed on the date indicated below after
concluding that this Separation of Employment Agreement and General Release is
satisfactory to Executive; and
[Note: The applicable time period will depend on whether the termination is part
of a reduction in force (45 days) or not (21 days). In addition, if the
termination is in connection with a reduction in force, certain disclosures will
need to be made to Executive to comply with the requirements of the ADEA if
Executive is at least age 40.]
          (f) Executive acknowledges that this Agreement may be revoked by
Executive within seven (7) days after execution, and it shall not become
effective until the expiration of such seven (7) day revocation period. In the
event of a timely revocation by Executive, this Agreement will be deemed null
and void and the Company will have no obligations hereunder.
     Intending to be legally bound hereby, Executive and the Company executed
the foregoing Separation of Employment Agreement and General Release this ___
day of ___, ___.

         
 
  Witness:  
 
[Executive]
       

SUNGARD DATA SYSTEMS INC.

             
By: 
      Witness:     
 
               
Name:
           
Title:
       

A-4